Case 2:19-cv-15749-SRC-CLW Document 15 Filed 04/02/20 Page 1 of 3 PageID: 35



                                        UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY

MICHAEL FRITZ,                                       :

           Plaintiff,                                :        Civil Action No. 19-cv-15749-SRC-CLW

           v.                                        :

TERMINITE, INC., et al,                              :

           Defendants.                               :



                         JOINT MOTION FOR APPROVAL OF SETTLEMENT AGREEMENT
                                        AND GENERAL RELEASE



           Plaintiff Michael Fritz (“Plaintiff”) and Defendants Terminite, Inc., Brinks Tank Services, Inc. and

Ronald Brink (“Defendants”), by and through counsel, file this Joint Motion for Approval of Parties’

Settlement Agreement and General Release. In support of their Motion, the parties respectfully state as

follows:

           1. Plaintiff instituted this action in this Court, raising claims under Fair Labor Standards Act

(“FLSA”) seeking compensation for unpaid overtime regarding his employment with Defendants for a

time period going back three years from the date Plaintiff filed his Complaint.

           2. The compromise of a claim for back wages under the FLSA must be either supervised by the

United States Department of Labor or approved by the district court. Lynn’s Food Stores, Inc. v. United

States, 679 F.2d 1350, 1355 (11th Cir. 1982). If the proposed settlement in an employee’s FLSA suit

reflects a reasonable compromise over the disputed issues, the district court is authorized to approve

the settlement in order to promote the policy of encouraging settlement of litigation. Id. at 1354.

           3. There is a bona fide dispute between the parties as to whether Plaintiff was paid all of the

overtime compensation for which he was eligible during his employment with Defendants. Defendants
Case 2:19-cv-15749-SRC-CLW Document 15 Filed 04/02/20 Page 2 of 3 PageID: 36



dispute any liability towards Plaintiff and contend that he was properly paid all compensation to which

he was entitled under the FLSA, while Plaintiff claims he has a strong case.

        4. Due to the uncertainties and costs of litigation, the parties have reached a settlement

agreement in this matter in the form of Agreement which will not be filed, but will be submitted to the

District Judge directly for inspection, for purposes of maintaining confidentiality, and will be referenced

as Exhibit A herein.

        5. The said agreement provides for Defendants to pay Plaintiff compensation, which includes all

counsel fees and costs, to resolve his claims. The agreement is the product of extensive negotiations

between the parties through their respective counsel. The parties agree that the settlement terms are a

fair and equitable resolution of this matter and resolve all outstanding legal issues between them.

        6. If approved by the Court, Defendant will make payment pursuant to the terms of the

Settlement Agreement within 30 days of the Court’s entry of an order approving the

Settlement Agreement.

        WHEREFORE, the parties respectfully request that the Court enter an order: 1) approving the

terms of the settlement of Plaintiff’s claims; 2) dismissing this action with prejudice; and 3) granting the

parties such further relief as the Court deems just and appropriate.



Respectfully submitted on March 30, 2020.



/s/ Samuel A. Dion                                        /s/ Gregg S. Kahn
_____________________________________                     _____________________________________
SAMUEL A. DION                                            GREGG S. KAHN
Dion & Goldberger                                         Wilson Elser Moskowitz Edelman & Dicker LLP
1845 Walnut Street, Suite 1199                            200 Campus Drive
Philadelphia, PA 19103                                    Florham Park, NJ 07932-0668
samueldion@aol.com                                        gregg.kahn@wilsonelser.com
Cell: 215-280-0138                                        Direct: 873-735-6031
Attorney for Plaintiff                                    Attorney for Defendants
Case 2:19-cv-15749-SRC-CLW Document 15 Filed 04/02/20 Page 3 of 3 PageID: 37



                                    UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY

MICHAEL FRITZ,                                   :

        Plaintiff,                               :       Civil Action No. 19-cv-15749-SRC-CLW

        v.                                       :

TERMINITE, INC., et al,                          :

        Defendants.                              :



                                                 ORDER


        On this _____ day of __________________, 2020, after reviewing the terms of the proposed

settlement between the parties herein and in consideration of the joint motion filed by the parties

herein, it is hereby Ordered that the parties’ joint motion to approve settlement is granted.



                                                 _______________________________
                                                 Stanley R. Chesler, U.S.D.J.
